DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 8, 2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 17, 18, 20, 22 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Elsheikh et al., US 2010/0181524 A1. The reference discloses compositions which are chemically stable during use, storage and transportation, but will degrade in the troposphere [0006]. Suitable compositions comprise hydrofluoroolefins, including 1234yf, and are useful as heat transfer fluids. The compositions can be stabilized against degradation by the addition of a stabilizer selected from free radical scavengers, acid scavengers, oxygen scavengers, polymerization inhibitors, corrosion inhibitors and combinations of same. Suitable stabilizers include d,l-limonene [0008]. As no additional heat transfer compounds are disclosed as mandatory, it would be obvious to use only 1234yf. Determination of a suitable degree of purity amounts to routine experimentation. Regarding compositions free of polymers and the like, the presence of a polymerization inhibitor would accomplish this. Use of stabilizers in amounts of 1-50,000 ppm, preferably 100-1000 ppm, is disclosed at [0009]. Determination of the stabilization-effective amount of a disclosed stabilizer would amount to routine experimentation which is motivated by the reference. Claim 22 reads on the intended purpose of a heat transfer composition. 
This reference differs from the claimed subject matter in that it does not disclose a composition which reads on applicant’s claims with sufficient specificity to constitute anticipation. 
It would have been obvious at the time the invention was made to make such a composition, because this reference teaches that all of the ingredients recited by applicants are suitable for inclusion in a refrigerant composition. The person of ordinary skill in the refrigeration art would expect the recited compositions to have properties similar to those compositions which are exemplified, absent a showing to the contrary.
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed Cir. 1990).
While the reference does not disclose amounts of polymer or oligomer, formulation of a composition comprising 1234yf and limonene, as elected, is obvious over the reference, and use of limonene in amounts overlapping those disclosed in the reference would produce the same results, whether used as in the reference or used as in the claims.

Response to Arguments
Applicant's arguments filed June 8, 2022 have been fully considered but they are not persuasive. The bulk of the arguments are drawn to the action of non-elected inhibitors and refrigerants, 1234ze in particular. Limonene is limonene, 1234yf is 1234yf and air is air. They will interact in the same fashion in a compressor, whether in the hands of the prior artisan, the ordinary artisan or applicant in the absence of persuasive and relevant evidence to the contrary. Independent claim 1 recites intended use of a composition; even when that intended use is given patentable weight, as the examiner has, applicant has not specified an amount of limonene inhibitor, nor does recitation of “comprising” scope prohibit the presence of any of the numerous other stabilizers disclosed in the reference. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Ms. Angela Brown-Pettigrew, can be reached at (571) 272-2817.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).	
/JOHN R HARDEE/Primary Examiner
Art Unit 1761